Hakim v Hakim (2020 NY Slip Op 00061)





Hakim v Hakim


2020 NY Slip Op 00061


Decided on January 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2020

Acosta, P.J., Manzanet-Daniels, Kapnick, Oing, JJ.


10724 603000/05

[*1] Said Hakim, etc., Plaintiff-Respondent,
vKamran Hakim, Defendant-Appellant, Ranell Freeze Company, et al., Defendants.


Leo Fox, New York, for appellant.
Helene W. Hartig, New York, for respondent.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered August 21, 2017, which, upon reargument, adhered to its prior decision, denying defendant Kamran Hakim's (defendant) motion for summary judgment on his counterclaim to enforce a matured promissory note executed by plaintiff, unanimously affirmed, with costs.
On reargument, defendant failed to establish prima facie entitlement to summary judgment, as he failed to submit a supporting affidavit, founded upon personal knowledge, that set forth the note's underlying terms, including the nature of the alleged value exchanged as consideration for plaintiff's obligation under the note (see generally Banco Popular N. Am. v Victory Taxi Mgt., 1 NY3d 381 [2004]; Mann v Green, 159 AD3d 545 [1st Dept 2018]; Gliklad v Cherney, 132 AD3d 601 [1st Dept 2015], lv dismissed 28 NY3d 952 [2016]). Assuming arguendo that defendant did establish prima facie entitlement to summary judgment on his counterclaim to enforce the note, plaintiff's affidavit in opposition, along with his expert accountant's affidavit, raised factual issues as to the viability of plaintiff's defenses to the note, including whether plaintiff had ever received loan proceeds which defendant claimed was the consideration that supported plaintiff's obligation on the note.
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2020
CLERK